Citation Nr: 1446620	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent disabling for service connected posttraumatic stress disorder (PTSD) prior to January 2014.

2.   Entitlement to an increased evaluation in excess of 50 percent disabling for service connected posttraumatic stress disorder (PTSD) beginning from January 2014.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 until May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran was granted service connection for PTSD with a 30 percent disability evaluation.  The Board previously remanded the Veteran's appeal in December 2013.  Based on the results of the Veteran's PTSD DBQ in January 2014, the Veteran's PTSD disability rating was increased to 50 percent disabling in a February 2014 rating decision, effective January 2014.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  During the period prior to January 2014, the Veteran's PTSD manifested symptoms that most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  During the period beginning from January 2014, the Veteran's PTSD did not manifest deficiencies in most areas of work, school, family relationships, thinking, judgment and mood.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, for PTSD for the period prior to January 2014, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).
  

2. The criteria for a rating in excess of 50 percent, for PTSD for the period beginning from January 2014, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in August 2010, which granted service-connection for PTSD at 30 percent disabling. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim.  The December 2013 Board remand instructions stated that the Veteran's VA records be updated, that the Veteran be scheduled for a VA examination, and for a readjudication of the claim if any benefits sought on appeal were denied.  The Veteran underwent a Disability Benefits Questionnaire (DBQ) in January 2014 to evaluate his PTSD, and a Supplemental Statement of the Case was sent in February 2014 after the addition of VA medical records to the claims file.  While the 2014 VA examiner did not assign a GAF score, the underlying findings are sufficient to evaluate the disability.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The January 2014 VA PTSD DBQ is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinion as to the extent the Veteran's PTSD impacts his occupation and social functioning.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   
 
Legal Criteria

The Veteran has been assigned a 30 percent evaluation for PTSD effective April 2010, and a 50 percent evaluation effective January 2014.  The Veteran seeks an increased initial evaluation.  The Board assumes the Veteran is seeking the highest evaluation possible for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

A psychiatric progress note from September 1998 is associated with the Veteran's claims file.  The Veteran stated to VA staff that he had incidents in which he finds himself crouched in a closet during the night before realizing that he is home and having a nightmare.  The Veteran stated that there have been instances in which he grabbed a gun in his sleep.  VA staff stated that the Veteran had a low tolerance for stress, and that he avoids crowds of people, or places with loud noises.  The Veteran also told VA staff about an incident when the Veteran struck a woman when she touched him on the back.  The Veteran did not realize the woman was nearby.  The Veteran also stated that seeing large brush along the road gives him flashbacks to his trauma.  The Veteran stated that once he had to stop his vehicle before getting disoriented.

A primary care outpatient note from January 2006 shows that the Veteran stated that he had a loss of sex drive, headaches, and anger management issues.  In February 2006 the Veteran had a psychiatry consult.  The Veteran's chief complaint was that he did not get along well with his wife.  The Veteran stated that he is depressed all the time and that things never go right for him.  The Veteran stated that he will become violent with his wife and sometimes grabs and shakes her.  The Veteran reported that he has been verbally and physically violent in his prior marriages.  The Veteran denied any current alcohol or drug use.  The Veteran stated that he does not care about going on with his life and that he has nothing to live for.  The Veteran denied having a plan for suicide but did state that he has thought about going away and never coming back.  The Veteran stated that he was currently employed as a supervisor for a shelter program for mentally and physically disabled individuals.  The Veteran's symptoms were stated as, depressed mood, frequently becomes tearful, decreased appetite, trouble concentrating and making decisions, loss of interest, decreased sexual desire.  The Veteran was on time for the appointment, was appropriately dressed and groomed, was alert and oriented, with normal speech and logical thoughts.  The Veteran was assigned a GAF of 50.    

In March 2006 the Veteran went to VA for a mental health review.  The Veteran stated that he worked at a community shelter workshop.  The Veteran complained of being violent with his wife, and verbally violent with other people.  The Veteran stated that this was a recurrent problem with previous wives.  The Veteran stated that he is depressed about 90 percent of the time, and that he cannot control his anger.  The Veteran stated that he has guilt feelings, and that he believes he would have a better marriage were it not for his problems.  The Veteran expressed feelings of worthlessness, hopelessness, and helplessness, with a lost interest in activities and no energy.  The Veteran reported having Vietnam related nightmares about three to four times a week, while also experiencing flashbacks during the day.  The Veteran denied any problems due to his PTSD to his employment or finances.  The Veteran stated that his PTSD symptoms affect his marriage and family life, and social and leisure activities.  The Veteran screened positive for PTSD.  The Veteran stated that he had suicidal ideation when he and his wife got into a fight.  The Veteran appeared neat with good hygiene, had pleasant and cooperative behavior, was well dressed with appropriate affect and mood, and had perception and cognition intact.  The Veteran was assigned a GAF of 50.

In April 2006 the Veteran arrived on time for his mental health appointment.  The Veteran had good hygiene, and was alert, oriented and coherent.  The Veteran had a slightly depressed mood, with flattened affect.  The Veteran exhibited normal speech and thoughts.  The Veteran stated that since his last treatment he only had anger toward his wife.  The Veteran stated that he has limited alcohol use.  The Veteran reported to a VA psychiatrist that he does not sleep well, has a lot of nightmares, night sweats, and restlessness.  The Veteran stated that he has intrusive thoughts, and on some occasions he hears voices and denied visual hallucinations.  The Veteran stated that his hobbies are fishing and gardening.  The Veteran showed depressed affect and fair to poor short term memory.  The Veteran was assigned a GAF of 55.

A May 2006 mental health outpatient note indicates that the Veteran's speech, hygiene, and thought processes were unchanged.  The Veteran stated that he did not have suicidal/homicidal ideation, nor did he have delusions or hallucinations.  In July 2006 the Veteran was assessed with a GAF of 55.  The Veteran also stated in July 2006 that since his last session he had only had four or five instances of inappropriate action due to his anger.        

In July 2007 the Veteran was seen for medication management.  The Veteran was dressed appropriately, alert and oriented.  The Veteran stated that he has poor memory, and poor concentration.  The Veteran also stated that he had suicidal thoughts but no plan.  The Veteran stated that he cries two to three times a week unprovoked.  During the session the Veteran had poor eye contact.  The Veteran was assigned a GAF of 50. The Veteran was further seen by VA staff to evaluate the Veteran's suicidality.  The Veteran reported having a poor mood, and admitted to not taking his medication for months.  The Veteran stated that he started a new job as a truck driver.  The VA staff noted that the Veteran was hypervigilant and avoidant, with fleeting thoughts of self-harm.  The Veteran reported hearing intermittent audible mumbling, and that he sees shadows on occasion.  The Veteran reported feeling hopeless, and helpless.  The Veteran was deemed to have anergia and anhedonia, with reported insomnia.  The Veteran's mood was depressed and he was tearful, the Veteran's memory and concentration was intact, with clear speech.  The Veteran was assigned a GAF of 50.  

The Veteran next saw VA medical staff in February 2010.  The treatment note references the last GAF of 55 assigned to the Veteran in August of 2007.  The Veteran relayed symptoms of poor sleeping, irritability, anger outbursts, low interest, low energy, wanting to isolate, bad dreams, intrusive recollections, and flashbacks.  The VA medical notes state that the Veteran had not been treated for approximately one year. The Veteran stated that he had suicidal ideation, without any plan.  The Veteran stated that he had stronger ideation a few months prior.  The Veteran reported that he had been working for a trailer parts business for the past three years.  The Veteran stated that he drives a truck, and that he is not around people very much.  The Veteran reported ongoing depression and stated that it gets worse at times.  The Veteran denied a history of manic type symptoms.  The Veteran reported hearing noises at night, and then cannot find an explanation for the noise.  The Veteran also stated that he sometimes has visual hallucinations thinking that he is sometimes in Vietnam.  The Veteran had good insight and good judgment, with long and short term memory grossly intact.  The Veteran stated that he gets tearful, and that the last time he felt that he was not depressed was around Christmas.  The Veteran was forward thinking and assigned a GAF of 55.  

The Veteran had a follow-up psychiatry consult in March 2010.  The Veteran maintained the same complaints.  The Veteran had the same job.  The Veteran stated that occasionally he had thoughts about Vietnam and that they come to him without any effort, and that sometimes he feels that he is in Vietnam.  The Veteran relayed an episode where he had intense feelings of suicide and brought a gun to the river to end his life, after some thought the Veteran stated that he walked home.  The Veteran stated that sometimes he hears voices of comrades from Vietnam in his sleep.  The mental status examination revealed that the Veteran made good eye contact, spoke clearly, coherently and relevantly.  The Veteran became visibly emotional during the conversation with medical staff.  The Veteran stated that he had no desire to hurt others.  The Veteran's attention and concentration were deemed impaired.  The Veteran had good memory, insight and judgment.  The Veteran was assigned a GAF of 50 to 55.

In April 2010 the Veteran reported having nightmares five to six times a week, with continued sleep problems.  The Veteran showed survivor guilt due to his experience in Vietnam.  Medical staff reported that the Veteran suffered from: sleep disturbance, intrusive thoughts, nightmares, flashbacks, hyper-vigilance, hyper-startle, detachment from self and the world, avoidance of relationships, hyper-arousal symptoms, anger issues, and avoidance behaviors.  The Veteran denied suicidal and homicidal ideation.  The Veteran did not exhibit any signs of psychosis.  The Veteran's mood and affect were mildly depressed.  The Veteran exhibited logical and coherent speech, with fair insight and judgment. 

In June 2011 the Veteran reported that he did not have thoughts about suicide or harming another person.  The Veteran relayed continued sleep problems.  The Veteran stated that he works twelve hours a day driving a truck, and planned on retiring in August when he reached 62.  The Veteran stated that working in the truck hurts his back.  The Veteran felt that he was slightly less depressed, and was looking forward to retirement.  The Veteran was able to lose twenty-eight pounds intentionally for health reasons.  The Veteran stated that he still had nightmares involving people screaming for help.  The Veteran's PTSD symptoms included: sleep disturbance, intrusive thoughts, nightmares, flashbacks, hyper-vigilance, hyper-startle detachment from self and world, avoidance of relationships, hyper-arousal symptoms anger issues, avoidance behaviors, dissociative symptoms of survivor, and irritability.  The Veteran's mood and affect were mildly depressed.  The Veteran exhibited logical and coherent speech, with fair insight and judgment.  The Veteran was assessed with a GAF of 55.

In September 2011 the Veteran stated that he was unable to retire because his company needed to find a replacement first.  The Veteran was working part time at the time of the consultation.  The Veteran stated that he still had nightmares of people yelling while in combat.  The Veteran's depression fluctuates, with improved road rage. The Veteran had PTSD symptoms of: sleep disturbance, intrusive thoughts, nightmares flashbacks, hyper-vigilance, hyper-startle, detachment from self and world avoidance of relationships, hyper-arousal symptoms, anger issues, avoidance behaviors, dissociative symptoms, and survivor guilt.  His symptoms were deemed to be in the moderately severe to severe range.  VA staff stated that the Veteran expends considerable energy trying to control his symptoms so that he can go to work.  The Veteran still had panic attacks 4-5 times a week, and anything which reminds him of the war brings on the panic attacks.  The Veteran tries to use avoidance behaviors to control his symptoms.  The Veteran's mood and affect were mildly depressed.  The Veteran exhibited logical and coherent speech, with fair insight and judgment.  

In October 2011 the Veteran stated to VA staff that he was planning on retiring in three weeks.  The Veteran stated that he was ambivalent about his retirement and what he is going to do with his time.  The Veteran stated that he did not get along with some of his co-workers.  The Veteran stated that he relives his combat stressors every night.  The Veteran did not show any changes to his PTSD symptoms since September 2011 except for the fact that when the Veteran has nightmares he must "check the perimeter".  The Veteran's mood and affect were mildly depressed.  The Veteran exhibited logical and coherent speech, with fair insight and judgment.  The Veteran denied suicidal and homicidal ideation.

In January 2014 the Veteran underwent a VA PTSD DBQ.  The examiner stated that the Veteran had current diagnoses of PTSD, persistent depressive disorder, and alcohol use disorder, which was in remission based on reports from the Veteran.  The examiner stated that it was not possible to differentiate what symptoms of the Veteran are attributable to each diagnosis and stated that the symptoms overlap and intermingle.  The Veteran described his marriage as "so-so. We get along good."  The Veteran had three prior marriages.  The Veteran stated that he had a positive relationship with step-daughters and has had frequent contact with them over the years.  The Veteran stated that he was currently retired and that his last job ended in 2010.  The Veteran stated that he retired because he got tired of working.  The Veteran stated that while working as a road driver and at the shelter workshop he had mixed relationships with both employers and fellow employees.  The Veteran stated that he did not think that he could go back to work and that he was unable to get along with people, blaming his attitude. 

The Veteran denied being hospitalized for psychiatric or mental health reasons.  The Veteran also stated that he was currently receiving mental treatment at the VA facility and had been receiving psychiatric care and group counseling for one year. He reported having suicidal thoughts "one time a month" but denied having a plan to end his life and denied ever attempting to in his life.  The Veteran denied having homicidal thoughts.  The Veteran stated that he experiences nightmares every night about three to four times a night.  The Veteran stated that his nightmares feel like he is going back to war and he hears people yelling, and explosions.  The Veteran also stated that he has concentration problems with anger outbursts, hypervigilance, and exaggerated startle response.  The Veteran stated that he even goes outside to check, if he hears noises.  The examiner also stated that the Veteran has recurrent, involuntary, and intrusive distressing recollections of his trauma; and distressing dreams and flashbacks relating to his trauma.  The examiner also determined that the Veteran suffers from intense or prolonged psychological distress and physiological reaction when exposed to cues.  The Veteran stated that he avoids distressing memories, and thoughts.  The Veteran lives in a persistent negative emotional state; has a markedly diminished interest or participation in significant activities; and has feelings of detachment or estrangement from others.  The examiner also determined that the Veteran has irritable behavior and angry outbursts with little or no provocation; hypervigilance and an exaggerated startle response.  The Veteran scored an 81 on his PTSD Checklist-M (PCL-M), which is above the recommended score of 56, the requisite criteria for (PTSD).         

The Veteran stated that he had a depressed mood for over two years.  The Veteran noted that while he is depressed he has a decreased appetite; decreased sleep; fatigue or low energy; a reduced self-esteem; and decreased concentration.  He also has recurrent feelings of hopeless and pessimism.  The examiner stated that the Veteran's PTSD symptoms indicate that the Veteran is significantly impaired socially and occupationally.

Based on the evidence of record, the Board finds that the Veteran's PTSD for the period prior to January 2014 warrants a 50 percent disability rating.  The Veteran exhibited near constant depressed mood, frequent panic attacks, intrusive thoughts which included flashbacks and nightmares, and extreme anger.  The Veteran exhibited tearful behavior on numerous occasions when discussing his experiences and symptoms.  The Veteran frequently stated that he had limited motivation and infrequently referenced having hobbies or leisure activities.  The Veteran and medical staff also deemed that the Veteran had concentration issues with anger outbursts.  The Veteran also relayed issues with his marriage and having disagreements with his wife.  Thus, the Veteran's symptomatology results in occupational and social impairment with reduced reliability and productivity.  The assigned GAF scores are consistent with a 50 percent rating. 

The Board however, does not find that the Veteran's PTSD more closely approximates the criteria for a higher rating. The Board finds that the symptoms of the Veteran's PTSD are not of the severity, frequency, and duration contemplated by the 70 percent disability rating.  During the appeal period the Veteran did not exhibit symptoms such as: obsessive rituals that interfere with activities; illogical, obscure, or irrelevant speech; near continuous panic or depression which interferes with the Veteran's ability to function independently; spatial disorientation; neglect to personal hygiene; difficulty in adapting to stressful circumstances; or the inability to establish and maintain effective relationships.  

The Board notes the Veteran's history of suicidal ideation, and his impaired impulse control specifically toward his wife.  However, the Board finds that these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  Specifically, the Veteran's suicide ideation has waxed and waned.  Additionally, the Veteran has not exhibited violent behavior since April 2006.  Crucially, the Veteran worked throughout the appeal period, and retired on his own accord.  Disability ratings are not assigned just on the basis of the mere presence of symptoms.  Rather, disability ratings are based on the extent to which such symptoms impact the Veteran's ability to function occupationally and socially.  Clearly, despite the presence of symptoms, the Veteran maintained steady employment prior to his voluntary retirement.  The Veteran stated that while working he held a supervisory position at one point, and was able to get along with at least some of his co-workers according to statements made in October 2011 and January 2014.  The Veteran's relationship with his wife does not show an inability to maintain relationships.  The Veteran also stated that he had frequent contact with his step-daughters.  The Veteran acknowledged that his marriage was at times rocky, and he attempted to improve his interactions with his wife.  The Veteran relayed instances of improvement and while has had issues in his marriage, he remains married.  Thus, the Veteran's symptoms do not exhibit deficiencies in the Veteran's ability to work, family relations, judgment, or thinking of the severity, frequency, and duration contemplated in a 70 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.

The Veteran was also competent, able to communicate clearly, did not exhibit gross impairment to cognition, was not inappropriate, did not suffer from constant delusions, did not show a persistent intent to commit violence, and was not disoriented to his location; therefore the Veteran is not entitled to a 100 percent rating for his PTSD because the evidence fails to demonstrate total occupational and social impairment. 38 C.F.R. § 4.130, 9411.

The Board notes that the listed symptoms are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's symptoms of depressed mood, hypervigilance, difficulty concentrating, anger, irritability, avoidance, and emotional detachment are essentially considered in the Veteran's current rating.  Thus, the Board finds that the Veteran's disability picture does not warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD. See 38 C.F.R. §§ 4.2, 4.126 (2013).      
      
The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran complains of depressed mood, hypervigilance, nightmares, anger outbursts, and trouble concentrating.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD; thus, the schedular evaluations are adequate to rate the Veteran's PTSD.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he was employed at a community service workshop and as a truck driver despite the severity of the disability at issue.  The Veteran had a planned retirement and did not stop working due to his PTSD symptoms.  While the Veteran stated at his January 2014 VA PTSD DBQ that because of his attitude he thought he could not go back to work, the Veteran did not state that he felt that he was completely unable to obtain and maintain employment due to his PTSD.  Therefore, consideration of a TDIU is not warranted. 
      

ORDER

A rating of 50 percent for PTSD for the period prior to January 2014 is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an increased evaluation in excess of 50 percent disabling for service connected PTSD beginning from January 2014 is denied.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


